Citation Nr: 1708755	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating for service-connected osteochondritis dissecans of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1975 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2011, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Laura Eskenazi.  A transcript of the hearing is of record.  In January 2017, the Board mailed the Veteran a letter notifying him that the VLJ who presided over the November 2011 hearing was no longer employed by the Board.  The letter notified the Veteran of his right to another hearing before a different VLJ.  The Veteran did not respond to this letter within 30 days from the date the letter was sent; therefore, the Board will assume that the Veteran does not want another hearing.

In May 2014, the Board remanded the issue of entitlement to an increased disability rating for service-connected osteochondritis dissecans of the left knee for further development.

The issue of entitlement to an increased disability rating for service-connected osteochondritis dissecans of the left knee is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an increased disability rating for his service-connected osteochondritis dissecans of the left knee, currently rated as 10 percent disabling.  

After carefully considering this matter, and for reasons expressed below, the Board finds further AOJ action on the claim is warranted because there was not substantial compliance with its May 2014 Remand directive to afford the Veteran with a new VA examination, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where...the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.

In May 2014, the Board remanded this claim, instructing the RO to schedule the Veteran for a new VA knee examination.  In September 2014, the RO issued a Deferred Rating Decision stating the reason for the deferral was to schedule the Veteran's knee examination.  On October 3, 2014, the Appeals Management Center (AMC) sent a request to the Northport VA Medical Center (VAMC) to schedule the Veteran for a knee examination.  Later that same month, emails between the VAMC and the AMC reveal that the Veteran's examination request was cancelled.  Based on these emails, it appears there was an attempt to contact the Veteran by telephone on October 7, 2014, to schedule an appointment for a VA examination, as well as by mail, with the issuance of an R.S.V.P. letter.  There was  no response to either from the Veteran.  A copy of the R.S.V.P. letter is not contained in the electronic claims file (ECF), although the October 24, 2014, email noted that a template of the letter was sent to the AMC.  The Board also notes that an October 15, 2014 VA Primary Care Note, reflects that the Veteran was going to live in Florida for six months. 
  

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  For an increased rating claim, as is presented in this case, the claim must be denied unless good cause is established as to why the claimant failed to appear.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997) (stating that "when a claimant fails to appear for a scheduled reexamination pursuant to a claim for an increased rating, 38 C.F.R. § 3.655(b) mandates that the claim be denied, unless the appellant has good cause for failure to appear.") 

Here, after careful review of the records contained in the ECF, it is unclear whether the Veteran had adequate notice of the scheduled VA examination where the R.S.V.P. letter was not associated with the file.  Therefore, without being able to make this preliminary determination, the Board cannot determine whether the Veteran failed to appear for the VA examination as determined by the RO in an October 2014 Supplemental Statement of the Case (SSOC).  Thus, remand is warranted for compliance with the Remand directive to afford the Veteran with a new VA examination.  

The Board observes that a new precedential opinion issued by the United States Court of Appeals for Veterans Claims (Court), directly impacts the adequacy of VA examinations.  Recently, the Court found that, pursuant to 38 C.F.R. § 4.59 (2016), joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, for both the joint in question and for any paired joint, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities).  Thus, the Veteran must be afforded a new VA knee examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current contact information, including his current mailing address and telephone number. 

2.  Obtain, if any, outstanding VA medical records from the period from October 2014 to the present. 

3.  The RO should schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected osteochondritis dissecans of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, to include those associated with the claims file, and to comment on the severity of the Veteran's service-connected osteochondritis dissecans of the left knee on the Veteran's daily activities and his ability to maintain employment.  

The examination report should include the range of motion of the right and left knee in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A clear rationale for all opinions must be provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the examination, documentation should be obtained and associated with the ECF which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





